[a612020ex102001.jpg]
Exhibit 10.2 ARBUTUS BIOPHARMA CORPORATION 2020 EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------



 
[a612020ex102002.jpg]
ARBUTUS BIOPHARMA CORPORATION 2020 EMPLOYEE STOCK PURCHASE PLAN 1. PURPOSE AND
INTERPRETATION (a) The purpose of the Plan is to encourage and to enable
Eligible Employees of the Company and its Participating Affiliates, through
after-tax payroll deductions, to acquire proprietary interests in the Company
through the purchase and ownership of shares of Stock. The Plan is intended to
benefit the Company and its shareholders by (a) incentivizing Participants to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its shareholders and other important
stakeholders and (b) encouraging Participants to remain in the employ of the
Company or its Participating Affiliates. (b) The Plan and the ESPP Options
granted under the Plan are intended to satisfy the requirements for an “employee
stock purchase plan” under Code Section 423. Notwithstanding the foregoing, the
Company makes no undertaking to, nor representation that it will, maintain the
qualified status of the Plan or any ESPP Options granted under the Plan. In
addition, ESPP Options that do not satisfy the requirements for an “employee
stock purchase plan” under Code Section 423 may be granted under the Plan
pursuant to the rules, procedures, or sub-plans adopted by the Administrator, in
its sole discretion, for certain Eligible Employees. 2. DEFINITIONS (a)
“Account” shall mean a bookkeeping account established and maintained to record
the amount of funds accumulated pursuant to the Plan with respect to a
Participant for the purpose of purchasing shares of Stock under the Plan. (b)
“Administrator” shall mean the Board, the Executive Compensation and Human
Resources Committee of the Board, or any other committee of the Board designated
by the Board to administer the Plan. (c) “Board” shall mean the Board of
Directors of the Company. (d) “Change in Control” shall have the meaning set
forth in the Company’s 2016 Omnibus Share and Incentive Plan, as amended, or any
successor omnibus incentive plan. (e) “Code” shall mean the Internal Revenue
Code of 1986, as amended, as now in effect or as hereafter amended, and any
successor thereto. References in the Plan to any Code Section shall be deemed to
include, as applicable, regulations and guidance promulgated under such Code
Section. (f) “Company” shall mean Arbutus Biopharma Corporation, a company
incorporated under the laws of British Columbia, and any successor thereto. (g)
“Custodian” shall mean the third-party administrator designated by the
Administrator from time to time. (h) “Effective Date” shall mean May 28, 2020,
the date of the Company’s 2020 annual meeting of shareholders, subject to
approval of the Plan by the Company’s shareholders on such date. (i) “Eligible
Compensation” shall mean, unless otherwise established by the Administrator
prior to the start of an Offering Period, base salary, wages, annual bonuses and



--------------------------------------------------------------------------------



 
[a612020ex102003.jpg]
commissions paid to a Participant by the Company or a Participating Affiliate as
compensation for services to the Company or Participating Affiliate, before
deduction for any salary deferral contributions made by the Participant to any
qualified deferred compensation plan described in Section 401(k) of the Code or
a cafeteria plan described in Section 125 of the Code maintained by the Company
or a Participating Affiliate, including overtime, vacation pay, holiday pay,
jury duty pay and funeral leave pay, but excluding education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, travel expenses, business and relocation expenses, and income received
in connection with stock options or other equity-based awards. (j) “Eligible
Employee” shall mean a natural person who is a full-time or part-time employee
(including an officer) of the Company or a Participating Affiliate for at least
thirty (30) days as of an Offering Date, except the following, who shall not be
eligible to participate under the Plan: (i) an employee whose customary
employment is twenty (20) hours or less per week, (ii) an employee whose
customary employment is for not more than five (5) months in an calendar year,
(iii) an employee who, after exercising his or her rights to purchase shares of
Stock under the Plan, would own (directly or by attribution pursuant to Code
Section 424(d)) shares of Stock (including shares that may be acquired under any
outstanding ESPP Options) representing five percent (5%) or more of the total
combined voting power of all classes of stock of the Company, (iv) an employee
who is a citizen or resident of a foreign jurisdiction (without regard to
whether such employee is also a U.S. citizen or resident alien), if the grant of
an ESPP Option under the Plan or an Offering Period to such employee is
prohibited under the laws of such foreign jurisdiction or compliance with the
laws of such foreign jurisdiction would cause the Plan or an Offering Period to
violate the requirements of Code Section 423 and (v) any other natural person
whom the Administrator determines to exclude from an offering designed to
satisfy the requirements of Code Section 423 provided such exclusion is
permitted by Code Section 423 and the guidance issued thereunder. The
Administrator may, at any time in its sole discretion, if it deems it advisable
to do so, exclude the participation of the employees of a particular
Participating Affiliate from eligibility to participate in a future Offering
Period. Notwithstanding the foregoing, for purposes of a Non-423(b) Offering
under the Plan, if any, the Administrator shall have the authority, in its sole
discretion, to establish a different definition of Eligible Employee as it may
deem advisable or necessary. (k) “Enrollment Form” shall mean the agreement(s)
between the Company and an Eligible Employee, in such written, electronic, or
other format and/or pursuant to such written, electronic, or other process as
may be established by the Administrator from time to time, pursuant to which an
Eligible Employee elects to participate in the Plan or to which a Participant
elects to make changes with respect to the Participant’s participation as
permitted by the Plan. (l) “Enrollment Period” shall mean that period of time
prescribed by the Administrator, which period shall conclude prior to the
Offering Date, during which Eligible Employees may elect to participate in an
Offering Period. The duration and timing of Enrollment Periods may be changed or
modified by the Administrator from time to time. (m) “ESPP Option” shall mean
the right granted to Participants to purchase shares of Stock pursuant to an
offering under the Plan. (n) “Fair Market Value” shall mean the value of each
share of Stock subject to the Plan on a given date determined as follows: (i) if
on such date the shares of Stock are listed on an established national or
regional stock exchange or are publicly traded on an established securities
market, the Fair Market Value of the shares of Stock shall be the closing price
of the shares of Stock on such exchange or in such market (the exchange or
market selected by the Administrator if there is more than one such exchange or
market) on such date or, if such date is not a Trading Day, on the Trading Day
immediately preceding such date, or, if no sale of the shares of Stock is
reported for such Trading Day, on the next preceding day on which any sale shall
have been reported; or (ii) if the shares of Stock are not



--------------------------------------------------------------------------------



 
[a612020ex102004.jpg]
listed on such an exchange or traded on such a market, the Fair Market Value of
the shares of Stock shall be determined by the Administrator in good faith. (o)
“Holding Period” shall have the meaning set forth in Section 10(c)(i). (p)
“Non-423(b) Offering” shall mean the rules, procedures, or sub-plans, if any,
adopted by the Administrator, in its sole discretion, as a part of the Plan,
pursuant to which ESPP Options that do not satisfy the requirements for
“employee stock purchase plans” that are set forth under Code Section 423 may be
granted to Eligible Employees as a separate offering under the Plan. (q)
“Offering Date” shall mean the first day of any Offering Period under the Plan.
(r) “Offering Period” shall mean the period determined by the Administrator
pursuant to Section 7, which period shall not exceed twenty-seven (27) months,
during which payroll deductions are accumulated for the purpose of purchasing
Stock under the Plan. (s) “Outstanding Election” shall mean a Participant’s
then-current election to purchase shares of Stock in an Offering Period, or that
part of such an election which has not been cancelled (including any voluntary
cancellation under Section 6(c) and deemed cancellation under Section 11) prior
to the close of business on the last Trading Day of the Offering Period (or if
an Offering Period has multiple Purchase Periods, the last Trading Day of the
Purchase Period) or such other date as determined by the Administrator. (t)
“Participant” shall mean an Eligible Employee who has elected to participate in
the Plan pursuant to Section 5. (u) “Participating Affiliate” shall mean any
Subsidiary designated by the Administrator from time to time, in its sole
discretion, whose employees may participate in the Plan or in a specific
Offering Period under the Plan, if such employees otherwise qualify as Eligible
Employees. (v) “Plan” shall mean this Arbutus Biopharma Corporation 2020
Employee Stock Purchase Plan, as it may be amended from time to time. (w)
“Purchase Period” shall mean the period during an Offering Period designated by
the Administrator on the last Trading Day of which purchases of Stock are made
under the Plan. An Offering Period may have one or more Purchase Periods. (x)
“Purchase Price” shall mean the purchase price at which shares of Stock may be
purchased under the Plan, which shall be set by the Administrator from time to
time. (y) “Stock” shall mean common shares without par value in the capital of
the Company, or any security into which shares of Stock may be changed or for
which shares of Stock may be exchanged as provided in Section 12. (z)
“Subsidiary” shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the Effective Date shall be
considered a Subsidiary commencing as of such date. (aa) “Termination of
Employment” shall mean, with respect to a Participant, a cessation of the
employee-employer relationship between the Participant and the Company or a
Participating Affiliate for any reason,



--------------------------------------------------------------------------------



 
[a612020ex102005.jpg]
(i) including, without limitation, (A) a termination by resignation, discharge,
death, disability, retirement, or the disaffiliation of a Subsidiary, (B) unless
otherwise determined or provided by the Administrator, a transfer of employment
to a Subsidiary that is not a Participating Affiliate as of the first day
immediately following the three (3)-month period following such transfer, and
(C) a termination of employment where the individual continues to provide
certain services to the Company or a Subsidiary in a non-employee role, but (ii)
excluding (A) such termination of employment where there is a simultaneous
reemployment of the Participant by the Company or a Participating Affiliate and
(B) any bona fide and Company-approved or Participating Affiliate-approved leave
of absence, such as family leave, parental leave, medical leave, personal leave,
and military leave, or such other leave that meets the requirements of Treasury
Regulations section 1.421-1(h)(2); provided, however, where the period of leave
exceeds three (3) months and the employee’s right to reemployment is not
guaranteed either by statute or by contract, the employee-employer relationship
will be deemed to have terminated on the first day immediately following such
three (3)-month period. (bb) “Trading Day” shall mean a day on which The Nasdaq
Stock Market LLC is open for trading. 3. SHARES SUBJECT TO THE PLAN (a) Share
Reserve. Subject to adjustment as provided in Section 12, the maximum number of
shares of Stock that may be issued pursuant to ESPP Options granted under the
Plan (including any Non-423(b) Offering established hereunder) is one million
five hundred thousand (1,500,000) shares. The shares of Stock reserved for
issuance under the Plan may be authorized but unissued shares, treasury shares,
or shares purchased on the open market. (b) Participation Adjustment as a Result
of the Share Reserve. If the Administrator determines that the total number of
shares of Stock remaining available under the Plan is insufficient to permit the
number of shares of Stock to be purchased by all Participants on the last
Trading Day of an Offering Period (or if an Offering Period has multiple
Purchase Periods, on the last Trading Day of the Purchase Period) pursuant to
Section 9, the Administrator shall make a participation adjustment, where the
number of shares of Stock purchasable by all Participants shall be reduced
proportionately in as uniform and equitable a manner as is reasonably
practicable, as determined in the Administrator’s sole discretion. After such
adjustment, the Administrator shall refund in cash all affected Participants’
Account balances for such Offering Period as soon as practicable thereafter. (c)
Applicable Law Limitations on the Share Reserve. If the Administrator determines
that some or all of the shares of Stock to be purchased by Participants on the
last Trading Day of an Offering Period (or if an Offering Period has multiple
Purchase Periods, the last Trading Day of the Purchase Period) would not be
issued in accordance with applicable laws or any approval by any regulatory body
as may be required or the shares of Stock would not be issued pursuant to an
effective Form S-8 registration statement or that the issuance of some or all of
such shares of Stock pursuant to a Form S-8 registration statement is not
advisable due to the risk that such issuance will violate applicable laws, the
Administrator may, without Participants’ consent, terminate any outstanding
Offering Period and the ESPP Options granted thereunder and refund in cash all
affected Participants’ Account balances for such Offering Period as soon as
practicable thereafter. 4. ADMINISTRATION (a) Generally. The Plan shall be
administered under the direction of the Administrator. Subject to the express
provisions of the Plan, the Administrator shall have full authority, in its sole
discretion, to take any actions it deems necessary or advisable for the
administration of the Plan, including, without limitation:



--------------------------------------------------------------------------------



 
[a612020ex102006.jpg]
(i) Interpreting and construing the Plan and ESPP Options granted under the
Plan; prescribing, adopting, amending, suspending, waiving, and rescinding rules
and regulations it deems appropriate to administer and implement the Plan,
including amending any outstanding ESPP Option, as it may deem advisable or
necessary to comply with applicable laws; correcting any defect or supplying any
omission or reconciling any inconsistency in the Plan or ESPP Options granted
under the Plan; and making all other decisions relating to the operation of the
Plan; (ii) Making determinations about eligibility; (iii) Determining the
Purchase Price; (iv) Establishing the timing and length of Offering Periods and
Purchase Periods; (v) Establishing minimum and maximum contribution rates; (vi)
Establishing new or changing existing limits on the number of shares of Stock a
Participant may elect to purchase with respect to any Offering Period, if such
limits are announced prior to the first Offering Period to be affected; (vii)
Delegating to one or more individuals such duties and functions related to the
operation and administration of the Plan as the Administrator so determines,
except to the extent prohibited by applicable law; (viii) Adopting such rules,
procedures, or sub-plans as may be deemed advisable or necessary to comply with
the laws of countries other than the United States, to allow for tax- preferred
treatment of the ESPP Options or otherwise to provide for the participation by
Eligible Employees who reside outside of the United States, including
determining which Eligible Employees are eligible to participate in the
Non-423(b) Offering or other sub-plans established by the Administrator; (ix)
Establishing the exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars and permitting payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the processing of properly completed Enrollment Forms; and (x) Furnishing to the
Custodian such information as the Custodian may require. The Administrator’s
determinations under the Plan shall be final, binding, and conclusive upon all
persons. (b) Custodian. If the Administrator designates a Custodian for the
Plan, the Custodian shall act as custodian under the Plan and shall perform such
duties as requested by the Administrator in accordance with any agreement
between the Company and the Custodian. The Custodian shall establish and
maintain, as agent for each Participant, an Account and any subaccounts as may
be necessary or desirable for the administration of the Plan. (c) No Liability.
Neither the Board, the Executive Compensation and Human Resources Committee of
the Board, any other committee of the Board, or the Custodian, nor any of their
respective agents or designees, shall be liable to any person (i) for any act,
failure to act, or determination made in good faith with respect to the Plan or
ESPP Options granted under the Plan or (ii) for any tax (including any interest
and penalties) by reason of the failure of the Plan, an ESPP Option, or an
Offering Period to satisfy the requirements of Code Section 423, the failure of
the Participant to satisfy the



--------------------------------------------------------------------------------



 
[a612020ex102007.jpg]
requirements of Code Section 423, or otherwise asserted with respect to the
Plan, ESPP Options granted under the Plan, or shares of Stock purchased or
deemed purchased under the Plan. 5. PARTICIPATION IN THE PLAN AND IN AN OFFERING
PERIOD (a) Generally. An Eligible Employee may become a Participant for an
Offering Period under the Plan by completing the prescribed Enrollment Form and
submitting such Enrollment Form to the Company (or the Company’s designee), in
the format and pursuant to the process as prescribed by the Administrator,
during the Enrollment Period prior to the commencement of the Offering Period to
which it relates. If properly completed and timely submitted, the Enrollment
Form will become effective for the first Offering Period following submission of
the Enrollment Form and all subsequent Offering Periods as provided by Section
5(b) until (i) it is terminated in accordance with Section 11, (ii) it is
modified by filing another Enrollment Form in accordance with this Section 5(a)
(including an election is made to cease payroll deductions in accordance with
Section 6(c)), or (iii) the Participant is otherwise ineligible to participate
in the Plan or in a subsequent Offering Period. (b) Automatic Re-Enrollment.
Following the end of each Offering Period, each Participant shall automatically
be re-enrolled in the next Offering Period at the applicable rate of payroll
deductions in effect on the last Trading Day of the prior Offering Period or
otherwise as provided under Section 6, unless (i) the Participant has
experienced a Termination of Employment, or (ii) the Participant is otherwise
ineligible to participate in the Plan or in the next Offering Period.
Notwithstanding the foregoing, the Administrator may require current
Participants to complete and submit a new Enrollment Form at any time it deems
necessary or desirable to facilitate Plan administration or for any other
reason. 6. PAYROLL DEDUCTIONS (a) Generally. Each Participant’s Enrollment Form
shall contain a payroll deduction authorization pursuant to which he or she
shall elect, unless otherwise established by the Administrator prior to the
start of an Offering Period, to have a designated whole percentage of Eligible
Compensation between one percent (1%) and fifteen percent (15%) deducted, on an
after-tax basis, on each payday during the Offering Period and credited to the
Participant’s Account for the purchase of shares of Stock pursuant to the
offering. Notwithstanding the foregoing, if local law prohibits payroll
deductions, a Participant may elect to participate in an Offering Period through
contributions to his or her Account in a format and pursuant to a process
acceptable to the Administrator. In such event, any such Participant shall be
deemed to participate in a separate offering under the Plan, unless the
Administrator otherwise expressly provides. (b) Insufficiency of Contributions.
Subject to Section 6(e), if in any payroll period a Participant has no pay or
his or her pay is insufficient (after other authorized deductions) to permit
deduction of the full amount of his or her payroll deduction election, then (i)
the payroll deduction election for such payroll period shall be reduced to the
amount of pay remaining, if any, after all other authorized deductions, and (ii)
the percentage or dollar amount of Eligible Compensation shall be deemed to have
been reduced by the amount of the reduction in the payroll deduction election
for such payroll period. Deductions of the full amount originally elected by the
Participant will recommence as soon as his or her pay is sufficient to permit
such payroll deductions; provided, however, no additional amounts shall be
deducted to satisfy the Outstanding Election. (c) Cessation after Offering Date.
A Participant may cease his or her payroll deductions during an Offering Period
by properly completing and timely submitting a new Enrollment Form to the
Company (or the Company’s designee), in the format and pursuant to the process
as prescribed by the Administrator, at any time prior to the last day of such
Offering Period (or if an Offering Period has multiple Purchase Periods, the
last day of such Purchase Period). Any such cessation in payroll deductions
shall be effective as soon as administratively practicable thereafter and shall
remain



--------------------------------------------------------------------------------



 
[a612020ex102008.jpg]
in effect for successive Offering Periods as provided in Section 5(b) unless the
Participant submits a new Enrollment Form for a later Offering Period in
accordance with Section 5(a). A Participant may only increase or decrease his or
her rate of payroll deductions in accordance with Section 6(d). (d) Modification
Prior to Offering Date. A Participant may increase or decrease his or her rate
of payroll deductions, to take effect on the Offering Date of the Offering
Period following submission of the Enrollment Form, by properly completing and
timely submitting a new Enrollment Form in accordance with Section 5(a). (e)
Authorized Leave or Disability after Offering Date. Subject to Section 11, if a
Participant is absent from work due to an authorized leave of absence or
disability (and has not experienced a Termination of Employment), such
Participant shall have the right to elect (i) to remain a Participant in the
Plan for the then-current Offering Period (or if an Offering Period has multiple
Purchase Periods, the then-current Purchase Period) but to cease his or her
payroll deductions in accordance with Section 6(c), or (ii) to remain a
Participant in the Plan for the then-current Offering Period (or if an Offering
Period has multiple Purchase Periods, the then-current Purchase Period) but to
authorize payroll deductions to be made from payments made by the Company or a
Participating Affiliate to the Participant during such leave of absence or
disability, and to undertake to make additional cash payments to the Plan at the
end of each payroll period during the Offering Period to the extent that the
payroll deductions from payments made by the Company or a Participating
Affiliate to such Participant are insufficient to meet such Participant’s
Outstanding Election. Neither the Company nor a Participating Affiliate shall
advance funds to a Participant if the Participant’s payroll deductions during
the Participant’s leave of absence or disability are insufficient to fund the
Participant’s Account at his or her Outstanding Election. (f) Withdrawal. At any
time during an Offering Period, a Participant may terminate his or her payroll
deductions under the Plan and withdraw from the Offering Period by submitting to
the Company, or a third party designated by the Administrator, a notice of
withdrawal in such form as the Company requires. Such withdrawal may be elected
at any time, but must be received prior to the end of the Offering Period in
accordance with the withdrawal deadline and other procedures established by the
Administrator. Upon withdrawal from the Offering Period by a Participant, the
Company shall distribute to such Participant all of his or her remaining
accumulated payroll deductions under the Offering Period, without interest, and
such Participant’s interest in the Offering Period shall be automatically
terminated. A Participant’s withdrawal from an Offering Period will have no
effect on his or her eligibility to participate in subsequent Offering Periods
that commence after the termination of the Offering Period from which the
Participant withdraws, but the Participant will be required to complete and
submit a new Enrollment Form in order to participate in subsequent Offering
Periods under the Plan. A Participant’s withdrawal from an Offering Period shall
not have any effect upon his or her eligibility to participate in any similar
plan, which may hereafter be adopted by the Company. 7. OFFERING PERIODS AND
PURCHASE PERIODS; PURCHASE PRICE (a) The Administrator shall determine from time
to time, in its sole discretion, the Offering Periods and Purchase Periods under
the Plan. Each Offering Period shall consist of one or more Purchase Periods, as
determined by the Administrator. Unless otherwise established by the
Administrator prior to the start of an Offering Period, the Plan shall have one
Offering Period that commences each calendar year and is of approximately twelve
(12) months’ duration, with each such Offering Period commencing on the first
Trading Day of September and ending on the last Trading Day of the immediately
following August. Unless otherwise established by the Administrator prior to the
start of an Offering Period, each Offering Period shall have two Purchase
Periods, with the first such Purchase Period beginning on the first Trading Day
of September and ending on the last Trading Day of the immediately following
February, and the second such Purchase Period beginning on the first Trading Day
of March and ending on the last Trading Day of the immediately following August.
For the avoidance of doubt, the first Offering Period under the Plan shall
commence on September 1, 2020 and shall end on



--------------------------------------------------------------------------------



 
[a612020ex102009.jpg]
August 31, 2021, and such Offering Period shall have two Purchase Periods, with
the first such Purchase Period beginning on September 1, 2020 and ending on
February 26, 2021, and the second such Purchase Period beginning on March 1,
2021 and ending on August 31, 2021. (b) The Administrator shall determine from
time to time, in its sole discretion, the Purchase Price of each share of Stock
for an Offering Period; provided, however, that the Purchase Price shall not be
less than the lesser of (i) eighty-five percent (85%) of the Fair Market Value
of a share of Stock on the first Trading Day of the Offering Period and (ii)
eighty-five percent (85%) of the Fair Market Value of a share of Stock on the
last Trading Day of the Offering Period (or if an Offering Period has multiple
Purchase Periods, on the last Trading Day of the Purchase Period). 8. GRANT OF
ESPP OPTION (a) Grant of ESPP Option. On each Offering Date, each Participant in
such Offering Period shall automatically be granted an ESPP Option to purchase
as many whole shares of Stock as the Participant will be able to purchase with
the payroll deductions credited to the Participant’s Account during the
applicable Offering Period. (b) 5% Owner Limit. Notwithstanding any provisions
of the Plan to the contrary, no Participant shall be granted an ESPP Option to
purchase shares of Stock under the Plan if such Participant (or any other person
whose Stock would be attributed to such Participant pursuant to Code Section
424(d)), immediately after such ESPP Option is granted, would own or hold ESPP
Options to purchase shares of Stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
any of its Subsidiaries. (c) Other Limitation. The Administrator may determine,
as to any Offering Period, that the offering shall not be extended to “highly
compensated employees” within the meaning of Code Section 414(q). 9. PURCHASE OF
SHARES OF STOCK; PURCHASE LIMITATIONS (a) Purchase. Unless the Participant’s
participation in the Plan has otherwise been terminated as provided in Section
11, such Participant will be deemed to have automatically exercised his or her
ESPP Option to purchase Stock on the last Trading Day of the Offering Period (or
if an Offering Period has multiple Purchase Periods, the last Trading Day of the
Purchase Period) for the maximum number of shares of Stock that may be purchased
at the Purchase Price with the Participant’s Account balance at that time;
provided, however, the number of shares of Stock purchased is subject to
adjustment by Section 3, this Section 9, and Section 12. The Administrator shall
cause the amount credited to each Participant’s Account to be applied to such
purchase, and the amount applied to purchase shares of Stock pursuant to an ESPP
Option shall be deducted from the applicable Participant’s Account. (b) Limit on
Number of Shares Purchased. Notwithstanding Section 8(a) or Section 9(a), in no
event may a Participant purchase more than twenty-five thousand (25,000) shares
of Stock in any one Offering Period; provided, however, that the Administrator
may, in its sole discretion, prior to the start of an Offering Period, set a
different limit on the number of shares of Stock a Participant may purchase
during such Offering Period. (c) Limit on Value of Shares Purchased.
Notwithstanding any provisions of the Plan to the contrary, excluding ESPP
Options granted pursuant to any Non-423(b) Offering, no Participant shall be
granted an ESPP Option to purchase shares of Stock under the Plan which permits
the Participant’s rights to purchase shares under all “employee stock purchase
plans” (described in Code Section 423) of the Company and its Subsidiaries to
accrue at a rate which exceeds twenty-five thousand dollars ($25,000) of the
aggregate Fair Market Value of such shares of Stock (determined at the time such



--------------------------------------------------------------------------------



 
[a612020ex102010.jpg]
ESPP Options are granted) for each calendar year in which such ESPP Options are
outstanding at any time. (d) No Fractional Shares. Notwithstanding any
provisions of the Plan to the contrary, no Participant may exercise an ESPP
Option to purchase less than one whole share of Stock, certificates representing
fractional shares will not be delivered to Participants under any circumstances,
and any ESPP Option to purchase less than one whole share of Stock shall be
automatically terminated on the last Trading Day of the Offering Period (or if
an Offering Period has multiple Purchase Periods, the last Trading Day of the
Purchase Period). Unless the Participant’s participation in the Plan has
otherwise been terminated as provided in Section 11 or the Participant withdraws
from the Plan as provided in Section 6(f), the portion of a Participant’s
Account balance remaining as a result of a Participant’s inability to exercise
an ESPP Option to purchase less than one whole share of Stock shall be
accumulated and retained in the Participant’s Account for the subsequent
Purchase Period. 10. STOCK ISSUANCE; SHAREHOLDER RIGHTS; AND SALES OF PLAN
SHARES (a) Stock Issuance and Account Statements. Shares of Stock purchased
under the Plan will be held by the Custodian. The Custodian may hold the shares
of Stock purchased under the Plan by book entry or in the form of stock
certificates in nominee names and may commingle shares held in its custody in a
single account without identification as to individual Participants. The Company
shall cause the Custodian to deliver to each Participant a statement for each
Offering Period during which the Participant purchases Stock under the Plan,
which statement shall reflect, for each such Participant, (i) the amount of
payroll deductions withheld during the Offering Period, (ii) the number of
shares of Stock purchased, (iii) the aggregate Purchase Price of the shares of
Stock purchased, (iv) the Purchase Price per share; and (v) the total number of
shares of Stock held by the Custodian for the Participant as of the end of the
Offering Period. (b) Shareholder Rights. A Participant shall not be a
shareholder or have any rights as a shareholder with respect to shares of Stock
subject to the Participant’s ESPP Options under the Plan until the shares of
Stock are purchased pursuant to the ESPP Options and such shares of Stock are
transferred into the Participant’s name on the Company’s books and records. No
adjustment will be made for dividends or other rights for which the record date
is prior to such time. Following purchase of shares of Stock under the Plan and
transfer of such shares of Stock into the Participant’s name on the Company’s
books and records, a Participant shall become a shareholder with respect to the
shares of Stock purchased during such Offering Period (or, if applicable,
Purchase Period) and, except as otherwise provided in Section 10(c), shall
thereupon have all dividend, voting, and other ownership rights incident
thereto. (c) Sales of Plan Shares. The Administrator shall have the right to
require any or all of the following with respect to shares of Stock purchased
under the Plan: (i) that a Participant may not request that all or part of the
shares of Stock be reissued in the Participant’s own name and shares be
delivered to the Participant until two (2) years (or such shorter period of time
as the Administrator may designate) have elapsed since the Offering Date of the
Offering Period in which the shares were purchased and one (1) year has elapsed
since the day the shares were purchased (the “Holding Period”); (ii) that all
sales of shares of Stock during the Holding Period applicable to such purchased
shares be performed through a licensed broker acceptable to the Company; and
(iii) that Participants abstain from selling or otherwise transferring shares of
Stock purchased pursuant to the Plan for a period lasting up to two (2) years
from the date the shares of Stock were purchased pursuant to the Plan.



--------------------------------------------------------------------------------



 
[a612020ex102011.jpg]
Any Participant who sells or otherwise transfers shares of Stock purchased under
the Plan within two (2) years after the beginning of the Offering Period in
which the shares were purchased or within one (1) year from the date the shares
of Stock were purchased must, within ten (10) days of such transfer, notify the
Company in writing of such transfer. 11. DEEMED CANCELLATION OR TERMINATION OF
PARTICIPATION (a) Termination of Employment Other than Death. In the event a
Participant who holds outstanding ESPP Options to purchase shares of Stock under
the Plan experiences a Termination of Employment for any reason other than death
prior to the last Trading Day of the Offering Period, the Participant’s
outstanding ESPP Options to purchase shares of Stock under the Plan shall
automatically terminate, and the Administrator shall refund in cash the
Participant’s Account balance as soon as practicable thereafter. (b) Death. In
the event of the death of a Participant while the Participant holds outstanding
ESPP Options to purchase shares of Stock under the Plan, the legal
representatives of such Participant’s estate (or, if the Administrator permits a
beneficiary designation, the beneficiary or beneficiaries most recently
designated by the Participant prior to his or her death) may, within three (3)
months after the Participant’s death (but no later than the last Trading Day of
the Offering Period (or if an Offering Period has multiple Purchase Periods, the
last Trading Day of the then-current Purchase Period)) by written notice to the
Company (or the Company’s designee), elect one of the following alternatives. In
the event the Participant’s legal representatives (or, if applicable,
beneficiary or beneficiaries) fail to deliver such written notice to the Company
(or the Company’s designee) within the prescribed period, the alternative in
Section 11(b)(ii) shall apply. (i) The Participant’s outstanding ESPP Options
shall be reduced to the number of shares of Stock that may be purchased, as of
the last day of the Offering Period (or if an Offering Period has multiple
Purchase Periods, the last Trading Day of the then-current Purchase Period),
with the amount then credited to the Participant’s Account; or (ii) The
Participant’s ESPP Options to purchase shares of Stock under the Plan shall
automatically terminate, and the Administrator shall refund in cash, to the
Participant’s legal representatives, the Participant’s Account balance as soon
as practicable thereafter. (c) Other Termination of Participation. If a
Participant ceases to be eligible to participate in the Plan for any reason, the
Administrator shall refund in cash the affected Participant’s Account balance as
soon as practicable thereafter. Once terminated, participation may not be
reinstated for the then-current Offering Period, but, if otherwise eligible, the
Eligible Employee may elect to participate in a subsequent Offering Period in
accordance with Section 5. 12. CHANGES IN CAPITALIZATION (a) Changes in Stock.
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse stock split, spin-off, combination of
shares, exchange of shares, stock dividend, or other distribution payable in
capital stock, or other increase or decrease in such shares effected without
receipt of consideration by the Company occurring after the Effective Date, the
number and kinds of shares that may be purchased under the Plan (including, for
the avoidance of doubt, the numerical limits of Sections 3(a) and 9(b)) shall be
adjusted proportionately and accordingly by the Administrator. In addition, the
number and kind of shares for which ESPP Options are outstanding shall be
similarly adjusted so that the proportionate interest of a Participant
immediately following such event shall, to the extent practicable, be the same
as immediately prior to such event. Any such adjustment in outstanding ESPP
Options shall not change the aggregate Purchase Price payable by a Participant
with respect to shares subject to such ESPP



--------------------------------------------------------------------------------



 
[a612020ex102012.jpg]
Options but shall include a corresponding proportionate adjustment in the
Purchase Price per share. Notwithstanding the foregoing, in the event of a
spin-off that results in no change in the number of outstanding shares of Stock,
the Company may, in such manner as the Company deems appropriate, adjust (i) the
number and kind of shares for which ESPP Options are outstanding under the Plan
and (ii) the Purchase Price per share. (b) Reorganization in Which the Company
Is the Surviving Corporation. Subject to Section 12(c), if the Company shall be
the surviving corporation in any reorganization, merger, or consolidation of the
Company with one or more other corporations, all outstanding ESPP Options under
the Plan shall pertain to and apply to the securities to which a holder of the
number of shares of Stock subject to such ESPP Options would have been entitled
immediately following such reorganization, merger, or consolidation, with a
corresponding proportionate adjustment of the Purchase Price per share so that
the aggregate Purchase Price thereafter shall be the same as the aggregate
Purchase Price of the shares subject to such ESPP Options immediately prior to
such reorganization, merger, or consolidation. (c) Reorganization in Which the
Company Is Not the Surviving Corporation; Change in Control. Upon any
dissolution or liquidation of the Company, or upon a merger, consolidation, or
reorganization of the Company with one or more other corporations in which the
Company is not the surviving corporation, or upon a Change in Control, the Plan
and all ESPP Options outstanding hereunder shall terminate, except to the extent
provision is made in writing in connection with such transaction for the
continuation of the Plan and/or the assumption of the ESPP Options theretofore
granted, or for the substitution for such ESPP Option of new rights covering the
stock of a successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kinds of shares and purchase
prices, in which event the Plan and rights theretofore granted shall continue in
the manner and under the terms so provided. In the event of any such termination
of the Plan, the Offering Period and the Purchase Period shall be deemed to have
ended on the last Trading Day prior to such termination, and in accordance with
Section 9, the ESPP Options of each Participant then outstanding shall be deemed
to be automatically exercised on such last Trading Day. The Administrator shall
send written notice of an event that will result in such a termination to all
Participants at least five (5) days prior to the date upon which the Plan will
be terminated. (d) Adjustments. Adjustments under this Section 12 related to
stock or securities of the Company shall be made by the Administrator, whose
determination in that respect shall be final, binding, and conclusive. (e) No
Limitations on Company. The grant of an ESPP Option pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets. 13. TERM; AMENDMENT,
SUSPENSION, AND TERMINATION OF THE PLAN (a) Term. The Plan shall be effective as
of the Effective Date. The Plan shall terminate on the first to occur of (i) the
day before the tenth (10th) anniversary of the Effective Date, (ii) the date on
which all shares of Stock reserved for issuance under the Plan pursuant to
Section 3 have been issued, (iii) the date determined in accordance with Section
12, and (iv) the date determined in accordance with Section 13(b). (b)
Amendment, Suspension, and Termination of the Plan. The Administrator may, at
any time and from time to time, amend, suspend, or terminate the Plan or an
Offering Period under the Plan; provided, however, that no amendment,
suspension, or termination shall, without the consent of the Participant,
materially impair any rights of a Participant that have vested at the time of
such amendment, suspension, or termination. Without approval of the shareholders
of the Company, no amendment shall



--------------------------------------------------------------------------------



 
[a612020ex102013.jpg]
be made (i) increasing the number of shares reserved for issuance under the Plan
pursuant to Section 3 (except as provided in Section 12) or (ii) changing the
eligibility requirements for participating in the Plan. 14. GENERAL PROVISIONS
(a) Withholding of Taxes. To the extent that a Participant recognizes ordinary
income in connection with a sale or other transfer of any shares of Stock
purchased under the Plan, the Company may withhold amounts needed to cover such
taxes from any payments otherwise due and owing to the Participant or from
shares that would otherwise be issued to the Participant under the Plan. (b)
ESPP Options Not Transferable or Assignable. A Participant’s ESPP Options under
the Plan may not be sold, pledged, assigned, or transferred in any manner,
whether voluntarily, by operation of law, or otherwise. If a Participant sells,
pledges, assigns, or transfers his or her ESPP Options in violation of this
Section 14(b), such ESPP Options shall immediately terminate, and the
Participant shall immediately receive a refund of the amount then credited to
the Participant’s Account. Any payment of cash or issuance of shares of Stock
under the Plan may be made only to the Participant (or, in the event of the
Participant’s death, to the Participant’s estate or, if the Administrator
permits a beneficiary designation, the beneficiary or beneficiaries most
recently designated by the Participant prior to his or her death). During a
Participant’s lifetime, only such Participant may exercise his or her ESPP
Options under the Plan. (c) No Right to Continued Employment. Neither the Plan
nor any ESPP Option to purchase Stock under the Plan confers upon any Eligible
Employee or Participant any right to continued employment with the Company or
any of its Subsidiaries, nor will a Participant’s participation in the Plan
restrict or interfere in any way with the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time. (d) No
Interest on Payments. No interest shall be paid on sums withheld from a
Participant’s pay or otherwise contributed for the purchase of shares of Stock
under the Plan unless otherwise determined necessary by the Administrator. (e)
Governmental Regulation. The Company’s obligation to issue, sell, and deliver
shares of Stock pursuant to the Plan is subject to such approval of any
governmental authority and any national securities exchange or other market
quotation system as may be required in connection with the authorization,
issuance, or sale of such shares. (f) Rule 16b-3. Transactions under this Plan
are intended to comply with all applicable conditions of Rule 16b-3 or any
successor provision under the Securities Exchange Act of 1934, as amended. If
any provision of the Plan or action by the Administrator fails to so comply, it
shall be deemed null and void to the extent permitted by applicable law and
deemed advisable by the Board. Moreover, in the event the Plan does not include
a provision required by Rule 16b-3 to be stated in the Plan, such provision
(other than one relating to eligibility requirements or the price and amount of
awards) shall be deemed automatically to be incorporated by reference into the
Plan. (g) Payment of Plan Expenses. The Company shall bear all costs of
administering and carrying out the Plan. (h) Application of Funds. All funds
received or held by the Company under the Plan may be used for any corporate
purpose until applied to the purchase of Stock and/or refunded to Participants.
Participants’ Accounts need not be segregated. (i) Governing Law. The validity
and construction of the Plan and the ESPP Options granted hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the



--------------------------------------------------------------------------------



 
[a612020ex102014.jpg]
Commonwealth of Pennsylvania (other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
and the ESPP Options granted under the Plan to the substantive laws of any other
jurisdiction), except to the extent superseded by applicable U.S. federal laws.
* * *



--------------------------------------------------------------------------------



 
[a612020ex102015.jpg]
To record adoption of the Plan by the Board as of April 22, 2020 and approval of
the Plan by the Company’s shareholders as of May 28, 2020, the Company has
caused its authorized officer to execute the Plan. ARBUTUS BIOPHARMA CORPORATION
By: /s/ William H. Collier Name: William H. Collier Title: President and Chief
Executive Officer Signature Page to the Arbutus Biopharma Corporation 2020
Employee Stock Purchase Plan \\NY - 755385/000001 - 10042127 v6



--------------------------------------------------------------------------------



 